DETAILED ACTION

Summary
Applicant’s election of claims 1-4, without traverse, in the response filed April 26, 2021 has been acknowledged.
In view of the Amendments to the Claims filed April 26, 2021, the rejections of claims 1-4 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 25, 2020 have been withdrawn.
Claims 1-15 are currently pending while claims 5-15 have been withdrawn from consideration.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites, “wherein solar cells in a last column of solar cells are solar cells have the highest maximum output power values” which is grammatically incorrect.
Appropriate correction is required.
Amending “wherein solar cells in a last column of solar cells are solar cells have the highest maximum output power values” to “wherein solar cells in a last column of solar cells are solar cells having the highest maximum output power values” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “wherein said solar cells are pre-sorted according to the maximum output power value that each of the solar cells is capable of providing”.
The specification, as originally filed, does not evidence applicant had in possession an invention including wherein said solar cells are pre-sorted according to the maximum output power value that each of the solar cells is capable of providing.
The specification teaches said solar cells being arranged in steadily ascending or descending order of the maximum output power values but does not teach pre-sorting said solar cells according to the maximum output power value that each of the solar cells is capable of providing.
The specification teaches pre-sorting said solar cells by the class of tolerance level of output power, but does not teach pre-sorting said solar cells according to the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said solar cells" on line 10-11.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “said solar cells” recited on line 10-11 of claim 1 is referring to “the multiplicity of solar cells” recited on line 10 of claim 1, and if so which of the multiplicity of solar cells, if “said solar cells” recited on line 10-11 of claim 1 is referring to the solar cells formed in the “rows of solar cells” recited on line 10 of claim 1, if “said solar cells” recited on line 10-11 of claim 1 is referring to the solar cells being “column of solar cells” recited on line 7 of claim 1, or if “said solar cells” recited on line 10-11 of claim 1 is referring to entirely different solar cells altogether. Dependent claims are rejected for dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bordihn et al. (DE 10 2013 100 893 A1 included in applicant submitted IDS filed March 28, 2018) in view of Vatelmacher et al. (WO 2013/144963 A1 included in applicant submitted IDS filed March 28, 2018 with citations to equivalent U.S. Pub. No. 2015/0162458 A1).
With regard to claim 1, Bordihn et al. discloses a solar power generation system for generating electrical power for a desired application operating voltage level requirement, the system comprising 
at least one solar-array module (10, Fig. 5), wherein said at least one solar array module comprises: 
a multiplicity of solar cells, physically arranged in a crisscross, N by M matrix configuration (as depicted in Fig. 5, a multiplicity of solar cells 2 and 3 arranged in a crisscross, horizontal rows N by vertical rows M matrix configuration), wherein 
a preconfigured number (M) of said multiplicity of solar cells are electrically connected to form a string of serial-units, being column of solar cells, said string of serial-units is facilitated to produce a first output voltage level (as depicted in Fig. 5, a preconfigured number (M) of said multiplicity of solar cells are electrically connected to form a string of serial-units, being a vertical column of solar cells, also see [0013]; the cited string of serial-units are cited to read on the claimed “is facilitated to produce a first output voltage level” because they are structurally capable of producing a first output voltage level); wherein 
a preconfigured number (N) of said strings of serial-units are electrically connected, forming rows of solar cells of the multiplicity of solar cells, to form an array of said solar cells in said crisscross, N by M matrix configuration, and wherein said array of said solar cells is facilitated to produce a first output power level (as depicted in Fig. 5, a preconfigured number (N) of said strings of serial-units are electrically connected, forming horizontal rows of solar cells of the multiplicity of solar cells, to form an array of said solar cells in said crisscross, N by M matrix configuration, also see [0013]; the cited string of serial-units are cited to read on the claimed “is facilitated to produce a first output power level” 
each of the multiplicity of solar cells is capable of providing a respective maximum output power value (as depicted in Fig. 5, each of the multiplicity of solar cells is capable of providing a respective maximum output power value corresponding to solar cells 3 and solar cells 2; see [0045-0046] teaching solar cells 3 having a respective maximum output power value corresponding to 18.2% efficiency and solar cells 2 having a respective maximum output power value corresponding to 17.4% efficiency); wherein 
said solar cells are pre-sorted according to the maximum output power value that each of the solar cells is capable of providing (as depicted in Fig. 5, said solar cells are pre-sorted according to the maximum output power value that each of the solar cells 3 and the solar cells 2 are capable of providing); wherein 
for each of the rows of solar cells, said solar cells are arranged in either: a steadily ascending order of the maximum output power values that each of the solar cells is capable of providing, wherein the maximum output power value of a particular solar cell is higher or equal to the maximum output power values of each of the previous solar cells; or a steadily descending order of the maximum output power values, wherein the maximum output power value of a particular solar cell is higher or equal to the maximum output power values of each of the next solar cells (as depicted in Fig. 5, for each of the cited horizontal rows of solar cells, said solar cells are arranged in a steadily ascending order of the maximum output power values that each of the solar cells is capable of providing, wherein [0045-0046]; it is noted [0023] teaches three, four, five, or more different number of batches may be used). 

Bordihn et al. does not disclose wherein the number (M) of said multiplicity of solar cells are electrically connected in series and the number (N) of said strings of serial-units are electrically connected in parallel.
However, Vatelmacher et al. discloses a solar power generation system (see Title and Abstract) and discloses wherein
a preconfigured number (M) of said multiplicity of solar cells are electrically connected in series to form a string of serial-units, being column of solar cells, said string of serial-units is facilitated to produce a first output voltage level (see [0012] and Fig. 4); wherein 
a preconfigured number (N) of said strings of serial-units are electrically connected in parallel, forming rows of solar cells of the multiplicity of solar cells, to form an array of said solar cells in said crisscross, N by M matrix configuration, and wherein said array of said solar cells is facilitated to produce a first output power level (see [0012-0014] and Fig. 4); and
at least one high efficiency DC/DC power transformer or at least one high efficiency DC/DC converter electricity connected to said crisscross, N by M matrix configuration, said DC/DC power transformer or DC/DC converter [0011]).

Vatelmacher et al. discloses the crisscross electrical configuration of the array maximizes power generation under partial shade or light obstruction (see Abstract).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the solar power generation system of Bordihn et al. to include the crisscross electrical configuration of Vatelmacher et al. because it would have provided for maximizing power generation under partial shade or light obstruction.
With regard to claim 2, independent claim 1 is obvious over Bordihn et al. in view of Vatelmacher et al. under 35 U.S.C. 103 as discussed above. Bordihn et al. discloses wherein
said solar cells, in each of said strings of serial-units, are capable of providing the same maximum output power value (as depicted in Fig. 5, the cited solar cells, in each of the cited vertical strings of serial-units, are capable of providing the same maximum output power value).
With regard to claim 3, independent claim 1 is obvious over Bordihn et al. in view of Vatelmacher et al. under 35 U.S.C. 103 as discussed above. Bordihn et al. discloses wherein
solar cells in a last column of solar cells are solar cells have the highest maximum output power values (as depicted in Fig. 5, the solar cells in the last left 
With regard to claim 4, independent claim 1 is obvious over Bordihn et al. in view of Vatelmacher et al. under 35 U.S.C. 103 as discussed above. Bordihn et al., as modified by Vatelmacher et al. above, discloses wherein
said first output power level is equal or higher than an operating power that is sufficient to meet the desired application operating voltage level requirement (the cited first output power level is cited to read on the claimed “is equal or higher than an operating power that is sufficient to meet the desired application operating voltage level requirement” because it is structurally capable of being equal to or higher than an operating power that is sufficient to meet a desired application operating voltage level requirement such as the operating power that is sufficient to meet the desired application operating voltage level requirement which is equal or less than the cited first output power level).

Response to Arguments
Applicant's arguments filed December 17, 2020 have been fully considered but they are not persuasive.
Applicant notes in the response that the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        July 30, 2021